Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-20-2002

In Re: Prudential
Precedential or Non-Precedential:

Docket 99-5960




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"In Re: Prudential" (2002). 2002 Decisions. Paper 136.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/136


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ____________

                            No. 99-5960
                            ____________

                 IN RE:
                    PRUDENTIAL INSURANCE Company
                 AMERICA SALES PRACTICE LITIGATION
                           AGENT ACTIONS

                 Michael P. Malakoff, Esquire, and
                 Malakoff, Doyle & Finberg, P.C.,


Appellants
                            ____________

             Appeal from the United States District Court
                    For the District of New Jersey
                        D.C. No.: 95-cv-04704
              District Judge: Honorable William H. Walls
                             ____________

       Before: McKEE,     ROSENN, and CUDAHY, Circuit Judges

                     ( Filed January 24, 2002)
                            ____________

                        ORDER AMENDING OPINION
                             ____________

     The slip opinion in the above case is hereby amended as follows:

          1.    On page 29, footnote 1, line 8, delete "American Law
Institute" and substitute
          "Practising Law Institute."

                                    BY THE COURT:

                                         /s/        Max Rosenn
                                    Circuit Judge

     Dated:     February 19, 2002